Case 3:19-cv-00889-REP Document 19 Filed 02/12/20 Page 1 of 2 PagelD# 413

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DEVIN G. NUNES,
Plaintiff,
Vv. Civil Action No. 3:19-cv-889

CABLE NEWS NETWORK, INC.,

Defendant.

ORDER

For the reasons set forth on the record during the conference
call on February 11, 2020, it is hereby ORDERED that:

(1) The Defendant’s MOTION TO DISMISS COMPLAINT (ECF No. 13)
is DENIED AS MOOT;

(2) The Defendant shall file its answer and motion to dismiss
by February 21, 2020;

(3) The Plaintiff shall file a response brief by March 2,
2020;

(4) The Defendant shall file a reply brief by March 12, 2020;

(5) The Plaintiff shall also file a response brief to the
Defendant’s MOTION TO TRANSFER (ECF No. 14) by February 20, 2020;

and
Case 3:19-cv-00889-REP Document 19 Filed 02/12/20 Page 2 of 2 PagelD# 414

(6) The Defendant shall file a reply brief by February 28,
2020.
It is so ORDERED.

/s/ Ret

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: February LZ 2020
